



Exhibit 10.11




Summary of Non-Employee Director Compensation


Cash Compensation


Each member of the Board of Directors (the “Board”) of Investors Title Company
(the “Company”) who is not an employee of the Company receives an annual
retainer for Board services of $7,500 and an attendance fee of $2,500 for each
meeting of the Board attended, in addition to actual travel expenses related to
the meetings. Non-employee directors also receive a $750 fee for participating
in a committee meeting, provided that the committee meeting is held on a day
other than the regularly scheduled Board meeting date. The Audit Committee
Chairperson receives an additional annual retainer of $500.


Equity Compensation


The Board determines awards of stock appreciation rights ("SARs") for
non-employee directors on an annual basis at its regularly scheduled Board
meeting in May of each year.





